EXHIBIT 10.10

REAL ESTATE PURCHASE CONTRACT

Seller and Purchaser, as hereinafter defined, for good and valuable
consideration given by each to the other, the receipt and sufficiency of which
is hereby acknowledged, hereby enter into this REAL ESTATE PURCHASE CONTRACT
(the “Agreement”) and covenant and agree as follows:

1. Defined Terms. As used in this Agreement, including all exhibits hereto, the
following terms shall have the respective meanings indicated below.

 

     (PARTY NAME)   

(ADDRESS)

  

PHONE/FAX

SELLER:    CNLR DC ACQUISITIONS
I, LLC, a Delaware limited
liability company   

450 South Orange Avenue

Suite 900

Orlando, Florida 32801-3336

Attention: Christopher

Tessitore

Email: chris.tessitore@nnnreit.com

  

Tel. (407) 650-1115

Fax (407) 650-1046

PURCHASER:    BROOKFIELD FINANCIAL
PROPERTIES, L.P., a
Delaware limited partnership   

Three World Financial Center

New York, New York

Attention: Dennis H. Friedrich

E-mail: DFriedrich@brookfield properties.com

  

Tel. (212) 417-7032

Fax (212) 417-7196

ESCROW AGENT:

TITLE AGENT

   Fidelity National Title
Insurance Company   

1 Park Avenue, 14th Floor

New York, New York 10016

Attention: Neil A. Clark

E-mail: nclark@fnf.com

  

Tel. (212) 845-3103

Fax (646) 742-0732

 

PURCHASE PRICE:    $237,000,000.00 EARNEST MONEY:   

Initial Deposit - $15,000,000.00

Additional Deposit (the next business day following expiration of Due Diligence
Review Period) – $15,000,000.00

DUE DILIGENCE REVIEW PERIOD:    3 business days after the Effective Date of this
Agreement. LENDER APPROVAL PERIOD:    45 days after the Effective Date of this
Agreement, as the same may be extended pursuant to Section 6(b). CLOSING DATE:
   On or before five (5) days after receipt of the Acceptable Master Servicer
Consent. LEASES:    Shall mean:    (i) that certain U.S. Government Lease for
Real Property for the Property by and between Seller and the United States of
America (the “Government”), TSA No. DTSA20-03-R-00528, dated December 17, 2002,
together with Supplemental Lease Agreements numbered 1-70 and any amendments
thereto executed in accordance with Paragraph 7(a) below (as so amended, the
“TSA Lease”); and    (ii) that certain Equipment Site Lease by and between
Seller and MCI World Com Network Services, Inc. (“MCI”) dated August 1, 2003, as
amended by the First Amendment to Lease dated December 19, 2005 (as so amended,
the “MCI Lease”).



--------------------------------------------------------------------------------

   The Government and MCI shall collectively be referred to as “Tenants”; the
TSA Lease and MCI Lease and any subleases and licenses, if any, shall
collectively be referred to as the “Leases”. PROPERTY:    Shall mean the land
located at 601 and 701 South 12th Street, Arlington, Virginia more particularly
described on “Exhibit A” attached hereto (the “Land”), together with (i) all
rights, privileges and easements appurtenant to the Land owned by Seller,
including, without limitation, all minerals, oil, and gas on and under the Land,
as well as all development rights, air rights, water, and water rights relating
to the Land, any rights to any land lying in the bed of any existing dedicated
street, road or alley adjoining the Land and to all strips and gores adjoining
the Land, and any other easements, rights of way, or appurtenances used in
connection with the beneficial use and enjoyment of the Land (collectively
referred to as the “Appurtenances”); and (ii) all improvements and fixtures
located on the Land, including all, heating and air conditioning systems and
facilities used to provide any utility services and ventilation thereto
(collectively, the “Improvements”) (which Land, together with the Appurtenances
and Improvements, is collectively referred to as the “Real Property”).    The
tangible personal property, if any, described in Schedule 1 attached hereto
together with all other personal property, equipment and furnishings owned by
Seller located on or in or used in connection with the Real Property
(collectively, the “Personal Property”); and    All of the interest of Seller in
any intangible personal property now or hereafter owned by Seller and used in
the ownership, use, and operation of the Real Property, the Appurtenances,
Improvements, and Personal Property, if any, including, without limitation, to
the extent that the same are approved by Purchaser pursuant to the provisions of
this Agreement, any permits and approvals, contracts, subcontracts, leases,
agreements, or other rights relating to the ownership, use and operation of the
Property, all building warranties and guarantees, all of Seller’s rights under
any construction contracts and agreements, and payment, performance and surety
bonds (all of which are collectively referred to as the “Intangible Property”).
   The Real Property, Personal Property and Intangible Property are hereinafter
referred to collectively as the “Property.” BROKER(S):    Wachovia Capital
Markets, LLC

2. Additional Terms. The terms and conditions set forth in Exhibit “B” attached
hereto are incorporated herein by this reference and agreed to by Seller and
Purchaser.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURE BLOCKS ARE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

The parties have each caused this Real Estate Purchase Contract to be executed
on their behalf as of the date set forth beneath their respective signatures
below.

 

“SELLER”

CNLR DC ACQUISITIONS I, LLC, a Delaware limited liability company

By:

 

/s/ Julian E. Whitehurst

Name:

  Julian E. Whitehurst

Its:

  Manager

Date:

  February 9, 2006

 

“PURCHASER”

BROOKFIELD FINANCIAL PROPERTIES, L.P., a Delaware limited partnership

By:  

Brookfield Financial Properties, Inc., a Delaware corporation, its managing
general partner

  By:  

/s/ Kathleen G. Kane

  Name:   Kathleen G. Kane   Its:   Senior Vice President   Date:   February 9,
2006

Commercial Net Lease Realty, Inc. executes this Agreement solely for the
purposes set forth in Paragraph 16(d) of this Agreement.

 

“NNN”

COMMERCIAL NET LEASE REALTY, INC., a Maryland corporation By:  

/s/ Julian E. Whitehurst

Name:   Julian E. Whitehurst Its:   Executive Vice President Date:   February 9,
2006



--------------------------------------------------------------------------------

EXHIBIT “B”

REAL ESTATE PURCHASE CONTRACT ADDITIONAL TERMS

1. The Property. Seller hereby agrees to sell and Purchaser hereby agrees to
purchase, upon and subject to the terms and conditions herein set forth, the
Property, subject to the Leases and the Wachovia Loan Documents (defined below).

2. Purchase Price. The Purchase Price shall be paid by Purchaser to Seller at
the time of closing hereunder (the “Closing”) as follows:

(i) Purchaser shall receive a credit against the Purchase Price for the
principal balance of the Note (defined in Paragraph 6 below) (together with any
accrued but unpaid interest, charges or other fees) assumed by Purchaser.

(ii) the balance of the Purchase Price shall be paid in federal funds by wire
transfer to such account as Seller may direct, which wire shall be received by
Seller no later than 1:00 p.m. Eastern time on the Closing Date.

3. Earnest Money. On or before one (1) business day after the Effective Date of
this Agreement, Purchaser shall deposit the Initial Deposit in the amount of
FIFTEEN MILLION AND 00/100 DOLLARS ($15,000,000.00), by wire transfer with the
Escrow Agent. In addition, on or before one (1) business day after expiration
date of the Due Diligence Review Period, Purchaser shall deposit the Additional
Deposit in the amount of FIFTEEN MILLION AND 00/100 DOLLARS ($15,000,000.00), by
wire transfer with the Escrow Agent. The Initial Deposit and, if applicable, the
Additional Deposit (together with any interest accrued thereon, hereinafter
referred to as the “Earnest Money”) shall be held by Escrow Agent, in escrow,
however, subject to disbursement in accordance with the terms and provisions of
this Agreement. Provided that Purchaser furnishes Escrow Agent with a form W-9
containing Purchaser’s U.S. Taxpayer Identification Number, the Earnest Money
shall be held by Escrow Agent in an interest bearing money market savings and
interest earned thereon shall be reported under Purchaser’s U.S. Taxpayer
Identification Number. Except as otherwise provided in this Agreement, the
Earnest Money shall at Purchaser’s option either (i) be credited to and
considered as payment of part of the Purchase Price at the time of and upon
consummation of the Closing hereunder, or (ii) returned to Purchaser at the time
of and upon consummation of the Closing hereunder.

4. Due Diligence Review Period. During the Due Diligence Review Period and, if
this Agreement is not terminated by Purchaser during the Due Diligence Review
Period, thereafter until Closing, Purchaser shall have the right, subject to
rights of Tenants and the limitations imposed on Landlord’s right of entry under
the respective Leases, to conduct the following due diligence with respect to
the Real Property:

a. Environmental/Property Condition Assessment. Purchaser acknowledges that on
or before the Effective Date, Seller provided to Purchaser a phase I
environmental assessment of the Real Property prepared by Professional Service
Industries, Inc. dated January 27, 2006 (the “Phase I Report”), and a property
condition assessment of the Real Property prepared by Professional Service
Industries, Inc. dated February 3, 2006 (the “PCA Report”), which reports shall
be at Purchaser’s cost and expense provided that the Closing occurs. Prior to
the expiration of the Due Diligence Review Period, Seller shall deliver to
Purchaser a reliance letter authorizing Purchaser to rely on the Phase I Report
and the PCA Report. In addition to the information provided by Seller, Purchaser
shall have the right, prior to the expiration of the Due Diligence Review
Period, to conduct such physical, environmental and engineering inspections,
examinations, tests and studies as Purchaser deems appropriate in an effort to
determine whether the Real Property is suitable for Purchaser’s intended use of
the Real Property. No such report, inspection, examination, test or study shall
unreasonably interfere with use of the Real Property by Seller or Tenants or
violate any law or regulation of any governmental entity having jurisdiction
over the Real Property. In the event Purchaser terminates this Agreement, upon
the request of Seller, Purchaser shall promptly provide Seller with copies of
all documents resulting from or related to third party reports, inspections,
examinations, tests and studies performed on behalf of Purchaser with respect to
the Real Property. Notwithstanding the foregoing, Purchaser shall not conduct
any invasive testing without the prior



--------------------------------------------------------------------------------

written consent of Seller, which consent shall not be unreasonably withheld,
conditioned or delayed, but shall be subject to the rights of Tenants and
limitations imposed under the Leases. Upon the completion of any inspection,
examination, test or study, if any, Purchaser shall promptly restore the Real
Property to its former condition. Purchaser agrees to indemnify, defend and hold
Seller harmless from any and all loss and expense (including, without
limitation, attorneys’ fees) resulting from claims and damages (including, but
not limited to, injury to, or death of persons, loss or damage to property, the
performance of any labor or services for Purchaser, or the release, escape,
discharge, emission, spillage, seepage or leakage by Purchaser on or from the
Real Property of any hazardous substance brought to the Real Property by
Purchaser or its agents or any other violation by Purchaser of any environmental
law but specifically excluding (i) special, consequential or punitive damages or
(ii) losses arising from conditions then existing on the Land provided that such
existing conditions were not exacerbated by the actions of Purchaser or its
agents) caused by, arising out of, or incurred in connection with the exercise
by Purchaser of Purchaser’s rights under this Paragraph. Any provision of this
Agreement to the contrary notwithstanding, the indemnification obligation of
Purchaser under this Paragraph 4(a) shall survive the Closing or any earlier
termination of this Agreement. If the Phase I Report, PCA Report, or the results
of any inspection by Purchaser discloses any adverse matters which are
unacceptable to Purchaser in its sole discretion, Purchaser shall be entitled to
terminate this Agreement by delivering written notice thereof to Seller prior to
the expiration of the Due Diligence Review Period, whereupon this Agreement
shall terminate and the Earnest Money shall be returned to Purchaser.

b. Survey. Seller has provided to Purchaser prior to the Effective Date a
current survey of the Real Property prepared at the direction of The Matthews
Company, Inc. (“Survey”), which Survey shall be at Purchaser’s cost and expense
provided that the Closing occurs. Prior to Closing, such Survey shall be
certified to Purchaser, Seller, the Title Agent and the current Lender (defined
below) under the Wachovia Loan Documents. If the Survey discloses any
encroachments or other adverse matters which are unacceptable to Purchaser in
its sole discretion, Purchaser shall be entitled to terminate this Agreement by
delivering written notice thereof to Seller prior to the expiration of the Due
Diligence Review Period, whereupon this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser.

c. Title Insurance. On or before the Effective Date of this Agreement, Seller
shall deliver to Purchaser an original Commitment for Title Insurance issued by
First American Title Insurance Company, committing to insure Purchaser as
purchaser of the Real Property in the amount of the Purchase Price (hereinafter
referred to as the “Commitment”). During the Due Diligence Review Period,
Purchaser shall determine whether Purchaser is willing to accept title to and
acquire the Real Property from Seller subject to the title exceptions set forth
in the Commitment (including the Wachovia Loan Documents) (the “Title
Exceptions”). In the event that Purchaser shall determine that any one or more
of the Title Exceptions are unacceptable to Purchaser in its sole discretion,
Purchaser shall be entitled to terminate this Agreement by delivering written
notice thereof to Seller on or before the expiration of the Due Diligence Review
Period, whereupon this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser. In the event Purchaser shall not terminate this
Agreement, then and in such event Purchaser shall be deemed to have approved the
Title Exceptions and to have agreed to accept title to and acquire the Real
Property from Seller subject to the Title Exceptions. Notwithstanding the
foregoing, Seller agrees that it shall be required, at Closing, to satisfy any
monetary liens which have been placed against the title to the Real Property by,
through or under Seller, and any matters which arise after the effective date of
the Commitment, except that Seller shall not be required to satisfy or have
released any of the Wachovia Loan Documents.

5. Objections to Due Diligence. In the event that (i) the Wachovia Loan
Documents, the Commitment, or any environmental or property condition report
delivered to or obtained by Purchaser, or the Survey provided to Purchaser
pursuant to Paragraph 4 above are, in Purchaser’s sole opinion and within
Purchaser’s sole discretion, unacceptable to Purchaser for any reason
whatsoever, or (ii) Purchaser has not obtained all internal approvals necessary
for Purchaser to acquire the Property, and Purchaser so notifies Seller of the
fact on or before the expiration of the Due Diligence Review Period, then, the
Earnest Money deposited by Purchaser with Escrow Agent hereunder, shall be
returned to Purchaser, and this Agreement shall thereupon be terminated, null
and void, and be of no further force and effect and all parties hereto shall
thereupon be relieved and absolved of any further liabilities or obligations
whatsoever to each other hereunder, except with respect to those liabilities or
obligations hereunder which are expressly stated to survive the termination of
this Agreement. The failure of Purchaser to



--------------------------------------------------------------------------------

notify Seller of the unacceptability of the Commitment or any such environmental
or property condition reports or the Survey and the failure to terminate this
Agreement prior to the expiration of the Due Diligence Review Period shall
constitute a waiver of Purchaser’s right to terminate this Agreement on account
thereof, in which event all Earnest Money shall be non-refundable to Purchaser,
except in the event of a default hereunder by Seller or the failure of a
condition precedent to Purchaser’s obligation to purchase the Property set forth
in Paragraph 11(b) of this Agreement.

6. Loan Assumption.

a. In connection with its acquisition of the Property, Purchaser shall assume
all of Seller’s obligations (and the obligations of Seller’s principal) under
that certain loan originally by Wachovia Bank, National Association (which
entity, or its current successor, is referred to herein as “Lender” or “Master
Servicer”) to Seller in the original principal amount of $95,000,000.00 (the
“Wachovia Loan”), as evidenced by that certain Promissory Note from Seller to
Lender dated November 5, 2003 in the original principal amount of $95,000,000.00
(the “Note”), together with any and all documents evidencing, securing or
executed by Seller (or its principal) in connection with said Wachovia Loan,
including without limitation (i) that certain Deed of Trust, Security Agreement
and Fixture Filing Financing Statement (the “Deed of Trust”), (ii) that certain
Assignment of Leases and Rents, (iii) that certain Environmental Indemnity
Agreement, (iv) that certain Indemnity and Guaranty Agreement, and (v) that
certain Lock-Box Account and Security Agreement, each of even date with the Note
(collectively, the “Wachovia Loan Documents”).

b. Seller has informed Purchaser that Purchaser’s assumption of the Wachovia
Loan is subject to (a) obtaining the unconditional consent of Master Servicer
(the “Master Servicer’s Consent”) (which consent is contingent upon Master
Service receiving the consent of Lennar (the special servicer of the Wachovia
Loan), CW Capital (the bond holder in the Wachovia Loan securitization), and the
bond rating agency), which Master Servicer’s Consent shall be at the Master
Servicer’s sole discretion, and shall be obtained by Purchaser prior to
expiration of the Lender Approval Period; (b) payment by Purchaser of any and
all loan assumption fees, consent fees or other fees or costs charged by the
Master Servicer in connection with such loan assumption, and any and all
transfer taxes or recording fees charged by the applicable governmental
authorities in connection with such loan assumption; (c) all other terms and
conditions the Wachovia Loan Documents; and (d) release by the Master Servicer
of Seller and Seller’s principal of all obligations under the Wachovia Loan
Documents arising after the Closing Date. Seller makes no representation or
warranty with respect to Purchaser’s ability to assume the Wachovia Loan, but
Seller agrees to reasonably cooperate with Purchaser and the Master Servicer in
obtaining the Master Servicer’s Consent to Purchaser’s assumption of the
Wachovia Loan. In the event that, prior to the expiration of the Lender Approval
Period, Purchaser fails to obtain the Master Servicer’s Consent on commercially
reasonable terms (as defined below) (“Acceptable Master Servicer’s Consent”),
Purchaser shall provide written notice thereof to Seller, and the Earnest Money,
together with all interest earned thereon, shall be returned to Purchaser, and
this Agreement shall thereupon be terminated, null and void, and be of no
further force and effect and all parties hereto shall thereupon be relieved and
absolved of any further liabilities or obligations whatsoever to each other
hereunder, except with respect to those liabilities or obligations hereunder
which are expressly stated to survive the termination of this Agreement. As used
in this paragraph, “commercially reasonable terms” shall mean: (i) approval by
Master Servicer to modification of certain provisions of the Wachovia Loan
Documents related to matters specific to the Seller (including, but not limited
to, transfer rights, approval of new insurance (including future terrorism
coverage), and approval of a new guarantor and a new property management
company) which do not materially change the financial substance of the Wachovia
Loan Documents; (ii) confirmation that Master Servicer shall not impose any
additional economic burdens on Purchaser not currently set forth in the Wachovia
Loan Documents; and (iii) confirmation that Seller and Seller’s principal will
be released from all obligations under the Wachovia Loan Documents arising after
Closing. Notwithstanding the foregoing, in the event that Purchaser shall fail
to obtain the Acceptable Master Servicer’s Consent prior to the expiration of
the Lender Approval Period, Purchaser shall have the right to extend the Lender
Approval Period for two consecutive periods of an additional fifteen (15) days
each; provided, however, that in the event Purchaser exercises its right to
extend the Lender Approval Period for the second fifteen (15) day extension
period, Seller shall be entitled to accept back-up offers and back-up contracts
with respect to the Property, contingent upon Purchaser’s rights under this
Agreement. The failure of Purchaser to notify



--------------------------------------------------------------------------------

Seller of its inability to obtain the Acceptable Master Servicer’s Consent prior
to the expiration of the Lender Approval Period shall constitute Purchaser’s
election to terminate this Agreement on account thereof, in which event all
Earnest Money shall be returned to Purchaser.

c. In the event that Purchaser gives notice to Seller that it has obtained the
Acceptable Master Servicer’s Consent in accordance with Paragraph 6(b) hereof,
such notice shall evidence that Purchaser has accepted all conditions and
requirements of Master Servicer to Purchaser’s assumption of the Wachovia Loan
(the “Master Servicer Requirements”), and Purchaser shall thereafter be
obligated to satisfy all of the Master Servicer Requirements. The failure of
Purchaser to satisfy the Master Servicer Requirements shall constitute a default
by Purchaser under this Agreement, entitling Seller to exercise its remedies set
forth in Paragraph 18 of this Agreement.

7. Contracts/Leases.

a. At Closing, Purchaser shall assume all obligations of Seller, as Landlord,
under the Leases pursuant to an Assignment and Assumption of Lease for each
Lease in the form attached to this Agreement as Exhibit “C” (“Lease
Assignment”). In the event of any amendment to the Leases subsequent to the
Effective Date, (i) a copy of such amendment shall be delivered to Purchaser not
less than five (5) business days prior to execution of such amendment, (ii) such
amendments shall be subject to Purchaser’s approval, not to be unreasonably
withheld or delayed, and (iii) any amendment to the TSA Lease that is in the
form of an Administrative Action similar to SLA 70, a copy of which has been
provided to Purchaser, shall not require Purchaser’s approval.

b. Upon Closing, Seller will cooperate with the Government and Purchaser to
assist in obtaining the execution by the Government of a Novation Agreement by
and among the Government, Seller and Purchaser regarding the TSA Lease on the
Government’s then-current standard form or in the form annexed hereto as Exhibit
“D” (the “Novation Agreement”), and a Statement of Lease on the Government’s
then-current standard form or as otherwise required by Section 5 of the Form
3517B of the TSA Lease (the “Statement of Lease”). If, prior to its execution,
the Government requires changes to the Novation Agreement, then such changes
shall be reasonably accommodated by Purchaser and Seller. Seller shall also use
commercially reasonable efforts to obtain an estoppel from MCI, which estoppel
shall (i) confirm the terms of the MCI Lease and (ii) not allege any default
under the MCI Lease (the “MCI Estoppel”). Purchaser acknowledges that MCI has no
obligation under the MCI Lease to deliver an estoppel, and that closing by
Purchaser shall not be contingent upon receipt of the MCI Estoppel.

c. At Closing, Seller agrees to terminate, or to assign to Purchaser, at
Purchaser’s option and to the extent assignable, Seller’s interest in the
service contracts identified on attached Exhibit “E” (the “Service Contracts”);
provided, however, that Purchaser shall be obligated to assume Seller’s
obligations under the Otis Elevator contract (item 9 on Exhibit E). Purchaser
shall notify Seller prior to the expiration of the Due Diligence Review Period
of any Service Contracts that Purchaser desires to be assigned to Purchaser. The
parties shall execute an Assignment and Assumption of Service Contracts in the
form attached hereto as Exhibit “F” (“Assignment of Contracts”), pursuant to
which Seller shall assign, and Purchaser shall assume, all of Seller’s
obligations under any Service Contracts (including the Otis Elevator contract)
to be assigned to Purchaser that arise from and after Closing. Purchaser
acknowledges that Seller does not represent or warrant that Purchaser will be
entitled to the assignment of any of the Service Contracts. Seller shall be
responsible for any and all costs incurred in connection with terminating the
Service Contracts that Purchaser has not elected to assume.

8. Seller’s Covenants. Seller hereby covenants and agrees with Purchaser that:

a. At all times from the Effective Date to the Closing Date, Seller shall
maintain the Property in the same condition as the same is in as of the date of
this Agreement, subject only to reasonable use and wear and other immaterial
changes in condition.

b. At all times from the Effective Date to the Closing Date, Seller shall
maintain in force fire and extended coverage casualty insurance on the
Improvements as currently insured.



--------------------------------------------------------------------------------

c. From and after the Effective Date through the Closing Date, Seller shall not
(i) enter into any leases affecting the Property or any portion thereof; or
(ii) modify, amend, cancel, terminate, extend or change the terms of any Lease
except in accordance with Paragraph 7(a) above; or (iii) enter into any other
agreements with respect to the sale or lease of the Property or any portion
thereof, in each case without the prior written consent of Purchaser, which
consent shall be at Purchaser’s reasonable discretion. Seller shall forward to
Purchaser all written correspondence (excluding electronic or e-mail
correspondence) by and between Seller and Tenants received or sent from the
Effective Date through the Closing Date.

d. From and after the Effective Date through the Closing Date, except as
provided in Paragraph 7(a) above, Seller shall not enter into any new contracts
or agreements or place any encumbrance on the Property which shall survive the
Closing without the prior written consent of Purchaser which may be granted or
withheld in Purchaser’s sole discretion.

e. From and after the Effective Date through the Closing Date, Seller shall not
remove from any of the Real Property any Personal Property, except if worn out,
and then only if replaced by Personal Property of equivalent or greater value
and utility.

f. Upon Purchaser’s request, for a period of twelve (12) months after the
Closing, Seller shall (i) make its books and records related to the Property
available to Purchaser at Seller’s offices during Seller’s normal business
hours, for inspection, copying and audit by Purchaser’s designated accountants
at Purchaser’s sole cost and expense, and reasonably cooperate with Purchaser in
connection with any audit of such books and records necessary to comply with any
requirements of the SEC or law and (ii) cooperate with Purchaser to the extent
reasonably necessary to obtain any permits not in existence on the Closing Date
and necessary for the operation of all or any portion of the Real Property.

g. From and after the Effective Date through the Closing Date, Seller shall
promptly notify Purchaser of the occurrence of any event or circumstance known
to Seller that will make any representation or warranty of Seller to Purchaser
under Paragraphs 8 or 16 of this Agreement materially untrue or materially
misleading as of the Closing Date.

h. Seller shall make all records, invoices, bills and other information and
materials relating to the operation of the Real Property available for
Purchaser, at the Real Property, or at Seller’s offices during Seller’s normal
business hours, to inspect and copy and shall cooperate fully on all
reconciliations and audits.

i. From and after the Effective Date through the earlier of the termination of
this Agreement or the Closing Date the Seller shall not, without the prior
written consent of Purchaser, modify, amend or extend the Wachovia Loan
Documents. From and after the date hereof through the earlier of the termination
of this Agreement or the Closing Date, Seller will perform all material
obligations of Seller under the Wachovia Loan Documents as, and when, required
and shall forward to Purchaser all correspondence with the Master Servicer
received or sent from the Effective Date through the Closing Date.

9. Deliveries at Closing.

a. At or prior to the time of Closing, Seller shall deliver the following
original documents:

(i) A special warranty deed conveying title to the Real Property to Purchaser in
the form attached to this Agreement as Exhibit “G” (modified as necessary to
conform to local law) free and clear of all liens, encumbrances and exceptions
whatsoever, save and except only for the Wachovia Loan Documents and the Title
Exceptions.

(ii) An Assignment and Assumption of Deed of Trust and other Loan Documents with
respect to the Wachovia Loan in the form required by Master Servicer
(“Assignment Documents”), duly executed by Seller.



--------------------------------------------------------------------------------

(iii) A duly executed Quit-Claim Bill of Sale conveying the Personal Property in
the form attached as Exhibit “H”, duly executed by Seller.

(iv) An appropriate “Seller’s Affidavit” or other acceptable evidence addressed
to the Title Company attesting to the absence of liens, lien rights, rights of
parties in possession (other than Tenants) and other encumbrances arising under
Seller (other than the Title Exceptions and any matters disclosed by the Survey)
so as to enable Title Company to delete the “standard” exceptions for such
matters from Purchaser’s owner’s policy of title insurance and otherwise insure
any “gap” period occurring between the Closing and the recordation of the
closing documents.

(v) The original counterparts (to the extent available, and if not available,
copies certified by the Seller) of the Leases and the leasing and tenant
correspondence files in connection therewith.

(vi) The Lease Assignment, duly executed by Seller.

(vii) The MCI Estoppel (but only if delivered by MCI).

(viii) The Statement of Lease.

(ix) The Novation Agreement, duly executed by Seller.

(x) A notice addressed to each of the Tenants in form and substance reasonably
acceptable to Purchaser and Seller, signed by Seller, providing notice of the
sale of the Real Property.

(xi) A duly executed Assignment of Contracts, or evidence of termination of the
service contracts not being assumed by Purchaser, including, without limitation,
the Property Management Agreement (as defined in Exhibit E), as applicable.

(xii) An appropriate FIRPTA Affidavit or Certificate by Seller, evidencing that
Seller is not a foreign person or entity under Section 1445(f)(3) of the
Internal Revenue Code, as amended.

(xiii) A certificate updating Seller’s representations and warranties as
contemplated by Section 16(a) of this Agreement.

(xiv) A duly executed counterpart of the closing statement.

(xv) Keys to all locks on the Real Property in Seller’s possession or control,
if any.

(xvi) Such other closing documents as are reasonably necessary and proper in
order to consummate the transaction contemplated by this Agreement and
effectuate the assumption of the Wachovia Loan.

b. At the time of Closing hereunder, Purchaser shall deliver the following
original documents:

(i) The Assignment Documents, duly executed by Purchaser.

(ii) The Lease Assignment, duly executed by Purchaser.



--------------------------------------------------------------------------------

(iii) A notice addressed to each of the Tenants, in form and substance
reasonably acceptable to Purchaser and Seller, signed by Purchaser, providing
notice of the sale of the Real Property.

(iv) The Novation Agreement, duly executed by Purchaser.

(v) A duly executed Assignment of Contracts, if applicable.

(vi) A duly executed counterpart of the closing statement.

(vii) Such other closing documents as are reasonably necessary and proper in
order to consummate the transaction contemplated by this Agreement and
effectuate the assumption of the Wachovia Loan.

10. Closing. The Purchase Price and the aforesaid executed closing documents
shall be delivered, and the purchase and sale transaction contemplated in this
Agreement shall otherwise be consummated (the “Closing”) on or before 2:00 p.m.
Eastern time on the Closing Date. The Closing shall occur either (i) by escrow
closing arrangements pursuant to escrow closing instructions mutually agreed
upon by Seller and Purchaser or (ii) at the offices of Seller’s attorney,
Lowndes, Drosdick, Doster, Kantor & Reed, P.A., in Orlando, Florida.

11. Conditions to Seller’s and Purchaser’s Performance.

a. Conditions to Seller’s Obligations. The obligations of Seller to consummate
the transaction contemplated by this Agreement are, in addition to the other
terms and conditions of this Agreement, subject to the following (any one or
more of which may be waived in whole or in part by Seller at its discretion):

(i) Purchaser having performed in all material respects all covenants and
obligations required by this Agreement to be performed by Purchaser on or prior
to the Closing Date;

(ii) Payment of the Purchase Price, as adjusted and prorated hereunder; and

(iii) Release of Seller and Seller’s principal from all obligations under the
Wachovia Loan Documents arising after the Closing Date.

b. Conditions to Purchaser’s Obligations. The obligations of Purchaser to
consummate the transaction contemplated by this Agreement are, in addition to
the other terms and conditions of this Agreement, subject to the following (any
one or more of which may be waived in whole or in part by Purchaser at its
discretion):

(i) The representations and warranties made by Seller in this Agreement being
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though such representations and warranties had been
made as of the Closing Date, and Seller shall deliver a certificate to such
effect at Closing;

(ii) Seller having performed in all material respects all covenants and
obligations required by this Agreement to be performed by Seller on or prior to
the Closing Date;

(iii) All Service Contracts not approved by and being assigned to Purchaser
shall have been terminated;

(iv) Receipt by Purchaser at least two (2) days prior to the Closing of the
Statement of Lease dated within forty-five (45) days of the Closing Date; and



--------------------------------------------------------------------------------

(v) Provided that Purchaser has complied with all Master Servicer Requirements,
the performance by Master Servicer under its agreement to allow assumption of
the Wachovia Loan Documents by Purchaser, including without limitation execution
by Master Servicer of a consent consistent with the Acceptable Master Servicer
Consent.

12. Closing Costs. Provided that the Closing occurs, Purchaser shall pay for
(i) documentary stamp taxes or any other transfer or recordation taxes required
to be paid with respect to the special warranty deed or assumption of the
Wachovia Loan, including but not limited to the Virginia Grantor’s tax, if any;
(ii) the premium and related charges for the owner’s title insurance policy to
be issued pursuant to the Commitment and any mortgagee title policy; (iii) the
costs of the Survey, Phase I Report, PCA Report and all other costs of
Purchaser’s inspections of the Property; (iv) the cost of recording said special
warranty deed and other instruments of conveyance; (v) any and all loan
assumption fees, Master Servicer’s consent fees, or other fees or costs charged
by the Master Servicer in connection with the assumption by Purchaser of the
Wachovia Loan, if any; and (vi) one-half of any escrow fee, not to exceed $250.
Seller shall pay for (i) the cost of recording any corrective title instruments,
if any, and (ii) one-half of any escrow fee, not to exceed $250. Each of
Purchaser and Seller shall bear its own attorneys’ fees.

13. Prorations. The following prorations shall be made between Purchaser and
Seller as of the date of Closing:

a. All rent and additional rent under the Leases of the Real Property (together
the “Rent”) attributable to the period prior to the Closing Date shall be the
property of Seller, and all Rent attributable to the Closing Date and the period
subsequent thereto shall be the property of Purchaser. If Rent for the month in
which the Closing Date occurs has been paid by either Tenant to Seller prior to
the Closing Date, then such rent shall be the property of Seller and Purchaser
shall receive a credit for all such Rent attributable to the Closing Date and
the period subsequent thereto. If Rent for the month in which the Closing Date
occurs has not been paid by either Tenant to Seller prior to the Closing Date,
then such rent shall be the property of Purchaser and Seller shall receive a
credit for all such Rent attributable to the period prior to the Closing Date.
Purchaser and Seller each agree to remit to the other, within thirty (30) days
after receipt of same, all Rent received by them after the Closing Date which is
defined as the property of the other party pursuant to the terms of this
subparagraph, which obligation shall expressly survive Closing hereunder.

b. Ad valorem taxes and assessments for the year of Closing hereunder which are
not payable by Tenants under the Leases (together the “Taxes”) and which are
attributable to the period prior to the Closing Date shall be the responsibility
of Seller, and such Taxes which are attributable to the Closing Date and the
period subsequent thereto shall be the responsibility of Purchaser, and shall be
prorated accordingly. The parties acknowledge that under the TSA Lease, Seller
is obligated to pay, on an annual basis, real property taxes in the amount of
$1,292,195.00 (the “Base Tax Amount”), which amount shall be pro-rated among the
parties at Closing. The Government is obligated to pay all real property taxes
in excess of the Base Tax Amount (by reimbursement thereof to Landlord under the
TSA Lease), and such excess shall not be pro-rated at Closing, and shall be
collected by Purchaser directly from the Government.

c. Purchaser and Seller agree that the payment process and status of all Seller
maintenance costs or other Seller obligations under the Leases and all Service
Contracts to be assigned to Purchaser at Closing shall be jointly reviewed by
the parties immediately following the Effective Date of this Agreement, and that
based on such review Purchaser and Seller shall agree to the appropriate manner
of proration of such items prior to expiration of the Due Diligence Review
Period.

14. Commissions. Purchaser and Seller warrant and represent to each other that
the only broker involved in this transaction is/are the Broker(s). Seller is
solely responsible for payment of any broker commission, due Broker pursuant to
a separate agreement between Seller and Broker (“Broker Commission”), and such
Broker Commission shall be earned by and payable to such Broker only upon the
consummation of this Closing. Purchaser and Seller warrant and represent to each
other that the sale has not been brought about through the efforts of anyone



--------------------------------------------------------------------------------

other than such Broker. Purchaser and Seller agree that in the event of a breach
of this warranty and representation, the offending party shall indemnify and
hold the non-offending party harmless with respect to any loss or claim for
brokerage commission, including all reasonable attorneys’ fees and costs of
litigation through appellate proceedings. This paragraph shall expressly survive
the Closing under this Agreement.

15. PROPERTY SOLD “AS-IS”. EXCEPT AS MAY BE SET FORTH IN PARAGRAPH 16(a) OF THIS
AGREEMENT, THE PROPERTY SHALL BE SOLD AND CONVEYED BY SELLER AND ACCEPTED BY
PURCHASER IN ITS “AS IS” CONDITION WITHOUT ANY WARRANTY OR REPRESENTATION
WHATSOEVER ON THE PART OF SELLER, EXPRESS OR IMPLIED, AS TO THE CREDIT QUALITY
OR FINANCIAL CONDITION OR ABILITY OF TENANTS, THE REAL PROPERTY’S PHYSICAL OR
ENVIRONMENTAL CONDITION, CLASSIFICATION, PAST OR PRESENT USE, OR
MERCHANTABILITY, FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, USE, DESIGN,
CONSTRUCTION OR DEVELOPMENT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OR
REPRESENTATION AS TO PHYSICAL, ENVIRONMENTAL, SURFACE OR SUBSURFACE CONDITION,
COMPLIANCE WITH LAWS, ZONING, OR THE SUFFICIENCY, ACCESSIBILITY AND CAPACITY OF
UTILITIES FOR PURCHASER’S INTENDED USE OF THE PROPERTY, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY PURCHASER AND THAT PURCHASER IS RELYING SOLELY ON
SELLER’S REPRESENTATIONS SET FORTH IN PARAGRAPH 16(a) OF THIS AGREEMENT AND ITS
OWN INSPECTION AND INVESTIGATION OF THE PROPERTY AND OWN INVESTIGATIONS OF THE
CREDIT WORTHINESS OF THE TENANTS, WITH RESPECT THERETO AND NOT ON ANY STATEMENT,
ORAL OR WRITTEN REPRESENTATION OR WARRANTY MADE BY SELLER OR ANYONE ACTING OR
CLAIMING TO ACT ON BEHALF OF SELLER OR ANY MATERIALS, DATA OR OTHER INFORMATION
SUPPLIED TO PURCHASER BY OR ON BEHALF OF SELLER. PURCHASER AGREES THAT SELLER
SHALL NOT BE LIABLE FOR ANY LATENT OR PATENT DEFECTS IN THE PROPERTY. PURCHASER,
FOR ITSELF AND ANY OF ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY AND
ABSOLUTELY WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES AND
DISCHARGES, AND COVENANTS NOT TO FILE OR OTHERWISE PURSUE ANY LEGAL ACTION
AGAINST, SELLER, SELLER’S AFFILIATES OR ANY DIRECT OR INDIRECT PARTNER, MEMBER,
TRUSTEE, BENEFICIARY, DIRECTOR, SHAREHOLDER, OFFICER, ATTORNEY, EMPLOYEE, AGENT,
OR BROKER OF ANY OF THE FOREGOING, AND ANY OF THEIR RESPECTIVE HEIRS,
SUCCESSORS, PERSONAL REPRESENTATIVES, AND ASSIGNS (EACH A “RELEASED PARTY” AND
COLLECTIVELY, “RELEASED PARTIES”) WITH RESPECT TO ANY AND ALL SUITS, ACTIONS,
PROCEEDINGS, INVESTIGATIONS, DEMANDS, CLAIMS, LIABILITIES, OBLIGATIONS, FINES,
PENALTIES, LIENS, JUDGMENTS, LOSSES, INJURIES, DAMAGES, SETTLEMENT EXPENSES OR
COSTS OF WHATEVER KIND OR NATURE, WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
CONTINGENT OR OTHERWISE (INCLUDING ANY ACTION OR PROCEEDING BROUGHT OR
THREATENED OR ORDERED BY ANY GOVERNMENTAL AUTHORITY), INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ AND EXPERTS’ FEES AND EXPENSES, AND INVESTIGATION AND
REMEDIATION COSTS THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH
(A) THE INVESTIGATIONS BY PURCHASER DURING THE DUE DILIGENCE REVIEW PERIOD
PERMITTED PURSUANT TO PARAGRAPH 4 HEREOF, AND (B) THE PROPERTY OR ANY PORTION
THEREOF (COLLECTIVELY, “CLAIMS”), INCLUDING, WITHOUT LIMITATION, THE PHYSICAL,
ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE REAL PROPERTY OR ANY LAW OR
REGULATION APPLICABLE THERETO, OR ANY OTHER MATTER RELATING TO THE USE,
PRESENCE, DISCHARGE OR RELEASE OF HAZARDOUS MATERIALS ON, UNDER, IN, ABOVE OR
ABOUT THE REAL PROPERTY. IN CONNECTION WITH THIS PARAGRAPH, PURCHASER EXPRESSLY
WAIVES THE BENEFITS OF ANY PROVISION OR PRINCIPLE OF FEDERAL OR STATE LAW OR
REGULATION THAT MAY LIMIT THE SCOPE OR EFFECT OF THE FOREGOING WAIVER AND
RELEASE TO THE EXTENT APPLICABLE.

16. Representations and Warranties. Each party warrants and represents the
following to the other:

a. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Purchaser as of the date of this Agreement and as of the Closing
Date as follows:

(i) This Agreement has been duly authorized, executed and delivered by Seller
and all consents required under Seller’s organizational documents or by law have
been obtained. All



--------------------------------------------------------------------------------

documents that are to be executed by Seller and delivered to Purchaser on the
Closing Date have been, or on the Closing Date will be, duly executed,
authorized and delivered by Seller. This Agreement and all such documents are,
and on the Closing Date will be, legal, valid and binding obligations of Seller,
enforceable in accordance with their terms and do not, and, at the time of the
Closing Date will not, violate any provisions of any agreement or judicial or
administrative order to which Seller is a party or to which Seller or the
Property is subject.

(ii) Except as set forth in Schedule 16(a)(ii) attached hereto, there are no
actions, suits or proceedings (including arbitration proceedings) pending or, to
the best of Seller’s knowledge, threatened against Seller which could have an
adverse effect on any portion of the Real Property, Seller’s interest therein,
or Seller’s ability to perform its obligations hereunder, at law or in equity or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality.

(iii) Except as set forth in Schedule 16(a)(iii) attached hereto, there are no
condemnation actions against or relating to the Real Property or any portion
thereof, nor, to the best of Seller’s knowledge, has Seller received any notice
of any being contemplated.

(iv) There are no leases affecting the Real Property except for the Leases.
Seller has not granted or nor approved, and to the best of Seller’s knowledge,
there are no, subleases, licenses, occupancy (except with respect to the
Property Management Agreement identified Exhibit “E” attached hereto, which will
be terminated at Closing) or related agreements or tenancies affecting the Real
Property.

(v) Seller has delivered true, accurate and complete copies of the Leases to
Purchaser.

(vi) Each of the Leases is in full force and effect according to the terms set
forth therein and, has not been modified, amended or altered except as provided
for or permitted under this Agreement.

(vii) To the best of Seller’s knowledge, all obligations of Seller under the
Leases have been performed.

(viii) To the best of Seller’s knowledge, no Tenant under a Lease is in default
under any provision of its Lease. Seller is not aware of any facts or
circumstances which with the passage of time and/or notice would constitute a
default by any Tenant under a Lease.

(ix) No amount payable by any Tenant has been prepaid for more than one
(1) month in advance of the due date thereof.

(x) There are no security deposits held by Seller with respect to the Leases.

(xi) There are no service or other contracts related to the use, ownership or
operation of the Real Property other than the Service Contracts. Seller has
delivered true, correct and complete copies of the Service Contracts to
Purchaser;

(xii) Neither Seller nor any constituent partner thereof is a foreign
corporation, foreign partnership or foreign estate (as such terms are defined in
Section 1445 of the Internal Revenue Code). Seller shall provide Purchaser with
an affidavit to this effect at Closing.

(xiii) A true, complete and correct list of the Wachovia Loan Documents is
attached hereto as Schedule 16(a)(xiii). The Wachovia Loan is in full force and
effect and, to the best of Seller’s knowledge, there are no defaults or events
which, with the passage of time and/or notice, would constitute a default or
event of default thereunder.



--------------------------------------------------------------------------------

b. Purchaser’s Representations and Warranties. Purchaser hereby represents and
warrants to Seller as of the date of this Agreement and as of the Closing Date
that this Agreement has been duly authorized, executed and delivered by
Purchaser and all consents required under Purchaser’s organizational documents
or by law have been obtained. All documents that are to be executed by Purchaser
and delivered to Seller on the Closing Date have been, or on the Closing Date
will be, duly executed, authorized and delivered by Purchaser. This Agreement
and all such documents are, and on the Closing Date will be, legal, valid and
binding obligations of Purchaser, enforceable in accordance with their terms and
do not, and, at the time of the Closing Date will not, violate any provisions of
any agreement or judicial or administrative order to which Purchaser is a party
or to which Purchaser or the Real Property (or any portion thereof) is subject.

c. Survival. Each representation and warranty of each party contained in this
Agreement shall be true and accurate as of the date hereof and shall be deemed
to have been made again at and as of Closing and shall then be true and accurate
in all material respects and shall survive Closing, but only as to any claims
for which Purchaser or Seller (i) gives written notice to the other party within
nine (9) months following the Closing Date, and (ii) thereafter files a court
action against the other party within ten (10) months following the Closing
Date, and not otherwise.

d. Execution by Seller’s Principal. This Agreement has been executed by
Commercial Net Lease Realty, Inc., a Maryland corporation (“NNN”), for the sole
purpose of indemnifying Purchaser against any loss or damages incurred by
Purchaser caused by a breach of Seller’s representations and warranties set
forth in Paragraph 16(a) above and asserted within the time period set forth in
Paragraph 16(c) above. Notwithstanding the foregoing, (i) in no event shall
Seller or NNN be liable to Purchaser for breach of Seller’s representations and
warranties set forth in this Agreement unless Purchaser’s losses or damages, in
the aggregate, exceed FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00), and (ii)
in no event shall Seller’s or NNN’s aggregate liability for Seller’s breach of
the representations and warranties set forth in this Agreement exceed FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00).

17. Damage and Condemnation. Seller shall notify Purchaser upon the occurrence
of any damage, destruction, taking or threat of taking affecting the Real
Property. In the event of any material damage to or destruction of the Real
Property, or any portion thereof, or in the event of any material taking or
threat of taking of the Real Property, or any portion thereof, by exercise of
the power of eminent domain, Purchaser may elect to: (i) terminate this
Agreement by giving notice thereof to Seller within ten (10) days of receipt of
notice from Seller, whereupon the Earnest Money shall be promptly refunded to
Purchaser, this Agreement shall become null and void and the parties shall be
relieved of and released from any and all further rights, duties, obligations
and liabilities hereunder except for those obligations which survive the
termination of this Agreement, or (ii) consummate the purchase of the Property,
whereupon at Closing Seller shall assign any rights to any insurance proceeds or
condemnations awards, subject to the rights of Tenants and obligations of
Landlord under the Leases and Purchaser shall receive a credit for the insurance
deductible. Seller shall provide Purchaser with all information received by
Seller regarding any such damage, destruction, taking or threat of taking which
is reasonably necessary or useful to Purchaser in making the election between
such alternative. For the purposes of this section, “material” damage shall mean
any casualty, the cost of which to repair is reasonably estimated by Purchaser
to be greater than $2,000,000. A “material” taking shall mean (i) any taking or
threatened taking whereby the loss of value reasonably determined by Purchaser
may exceed $2,000,000, or (ii) any taking or threatened taking which could
result in the loss of any access or parking rights.

In the event of any non-material damage or destruction to the Real Property that
is not insured by Seller, if Seller does not agree to pay the uninsured amount,
Purchaser shall have the right to terminate this Agreement by giving notice
thereof to Seller within ten (10) days of receipt of notice thereof from Seller,
whereupon the Earnest Money shall be promptly refunded to Purchaser, this
Agreement shall become null and void and the parties shall be relieved of and
released from any and all further rights, duties, obligations and liabilities
hereunder except for those obligations which survive the termination of this
Agreement.

18. Default by Purchaser; Seller’s Remedies. If the purchase and sale of the
Property is not consummated in accordance with the terms and conditions of this
Agreement due to default or breach on the part of Purchaser that continues for
two (2) business days following written notice thereof from Seller to Purchaser
(except



--------------------------------------------------------------------------------

for a default related to Purchaser’s failure to close on the Closing Date, which
would require no notice), then Seller, at its election, may terminate this
Agreement and obtain as valid liquidated damages the entire Earnest Money.
Purchaser and Seller agree that it would be impractical and extremely difficult
to estimate the damages suffered by Seller as a result of a default by Purchaser
under this Agreement, and that under the circumstances existing as of the
Effective Date of this Agreement, the liquidated damages provided for in this
paragraph represent a reasonable estimate of the damages which Seller will incur
as a result of such default; provided, however that this provision shall not
limit Seller’s right to receive reimbursement for attorneys’ fees as provided
herein, nor waive or affect Purchaser’s indemnity obligations and Seller’s
rights to those indemnity obligations under Paragraph 4(a) of this Agreement.

19. Default by Seller; Purchaser’s Remedies. If the purchase and sale of the
Property is not consummated in accordance with the terms and conditions of this
Agreement due to default or breach on the part of Seller that continues for two
(2) business days following written notice thereof from Purchaser to Seller
(except for a default related to Seller’s failure to close on the Closing Date,
which would require no notice), then Purchaser, at its election, may as its sole
and exclusive remedies, either (i) avail itself of the remedy of specific
performance by commencing such action within three (3) months following the
scheduled Closing Date and recover any and all costs of obtaining specific
performance, or (ii) terminate this Agreement and receive a refund of the
Earnest Money and interest earned thereon, together with a reimbursement by
Seller of Purchaser’s actual out-of-pocket expenses not to exceed $250,000.
Purchaser waives any right to pursue any other remedy at law or in equity for
any default of Seller, including, without limitation, any right to seek, claim
or obtain damages.

20. Duties of Escrow Agent. The duties of the Escrow Agent are only as herein
specifically provided, and Escrow Agent shall incur no liability whatever except
for willful misconduct or gross negligence as long as the Escrow Agent has acted
in good faith. Seller and Purchaser each release the Escrow Agent from any act
done or omitted to be done by the Escrow Agent in good faith in the performance
of its duties hereunder. Purchaser and Seller hereby authorize the payment of
said Earnest Money, with interest earned thereon, by the Escrow Agent in
accordance with the terms and provisions set forth in this Agreement. In the
event, however, that in the discretion of the Escrow Agent there exists some
doubt as to how or under what circumstances the Earnest Money or interest earned
thereon shall be disbursed hereunder, and the parties hereto are unable to agree
and direct, in writing, as to whom or under what circumstances the Escrow Agent
shall disburse the same, Escrow Agent shall be entitled to interplead said
Earnest Money and interest into the Circuit Court of Orange County, Florida,
without further liability or responsibility on its part. Costs, expenses and
attorneys fees associated with any such interpleader shall be deducted from the
amount of the Earnest Money and interest earned thereon.

21. Assignment.

a. Purchaser may not assign its interest under this Agreement without obtaining
Seller’s prior written consent, which may be withheld at Seller’s sole
discretion. Upon any assignment by Purchaser approved by Seller, Purchaser shall
not be entitled to a release or substitution of the Earnest Money, but shall
seek reimbursement of same from Purchaser’s assignee. Notwithstanding anything
contained in this paragraph to the contrary, Purchaser shall be permitted, upon
prior written notice to Seller not later than five (5) days prior to the Closing
Date, to assign its interest under this Agreement to an entity which is
controlled by, or under common control with, Purchaser.

b. Either party, in their sole discretion, may assign its interest under this
Agreement to a qualified intermediary in connection with effecting a like-kind
exchange of real property pursuant to Section 1031 of the United States Internal
Revenue Code.

22. Notices. Any notice, request, demand, tender or other communication under
this Agreement shall be in writing, and shall be deemed to have been duly given
at the time and on the date when personally delivered, or upon being delivered
to a nationally recognized commercial courier for next day delivery, to the
address for each party set forth below, or upon delivery if deposited in the
United States Mail, Certified Mail, Return Receipt Requested, with all postage
prepaid, to the address for each party set forth below, or by facsimile with
proof of delivery of same. The time period in which a response must be made, or
action taken, by a party receiving such communication shall commence on the date
of actual receipt by such party. Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of such



--------------------------------------------------------------------------------

communication. By giving prior notice to all other parties, any party may
designate a different address for receiving notices. Any notice to Seller
hereunder shall not be effective unless and until a copy thereof has also been
delivered in accordance with the foregoing requirements to Escrow Agent at the
address set forth below.

 

Notices to Seller:

     Address set forth on the first page of this Agreement

With a copy to:

     Lowndes, Drosdick, Doster, Kantor & Reed, P.A.      450 South Orange
Avenue, Suite 800      Orlando, Florida 32801      Attention:    Kathi W.
Borkholder, Esquire      Telephone:    407/843-4600      Facsimile:   
407/843-4444

Notices to Purchaser:

     Address set forth on the first page of this Agreement

With a copy to:

     Brookfield Financial Properties, L.P.      Three World Financial Center
     New York, New York 10281-1021      Attention:    Kathleen G. Kane     
Telephone:    212/417-7017      Facsimile:    212/417-7195

With a copy to:

     Goodwin Procter LLP      Exchange Place      Boston, MA 02109     
Attention:    Samuel L. Richardson      Telephone:    617/570-1878     
Facsimile:    617/227-8591

Notices to Escrow Agent/Title Agent:

     Address set forth on the first page of this Agreement

23. Governing Law and Binding Effect. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Virginia and shall be binding upon, inure to the benefit of, and be enforceable
by the parties hereto as well as their respective heirs, personal
representatives, successors and assigns.

24. Time of Essence. Time shall be of the essence in the performance of the
terms and conditions of this Agreement. In the event any time period specified
in this Agreement expires on a Saturday, Sunday or bank holiday on which
national banks in Washington, D.C. are closed for business, then the time period
shall be extended so as to expire on the next business day immediately
succeeding such Saturday, Sunday or bank holiday.

25. Captions. All captions, headings, paragraph and subparagraph numbers and
letters and other reference numbers or letters are solely for the purpose of
facilitating reference to this Agreement and shall not supplement, limit or
otherwise vary in any respect the text of this Agreement. All references to
particular paragraphs and subparagraphs by number refer to the paragraph or
subparagraph so numbered in this Agreement.

26. Entire Agreement. This Agreement supersedes all prior discussions and
agreements between Seller and Purchaser with respect to the purchase and sale of
the Property. This Agreement contains the sole and entire understanding between
Seller and Purchaser with respect to the transactions contemplated by this
Agreement, and all promises, inducements, offers, solicitations, agreements,
including, without limitation, any confidentiality agreements, representations
and warranties heretofore made between the parties are merged into this
Agreement. This Agreement shall not be modified or amended in any respect except
by a written agreement executed by or on behalf of the parties to this Agreement
in the same manner as this Agreement is executed.



--------------------------------------------------------------------------------

27. Survival of Provisions. The warranties, representations, agreements,
covenants and indemnities of Seller and Purchaser provided for in this Agreement
shall survive the Closing under or termination of this Agreement only to the
extent expressly provided herein.

28. Validity. In the event any term or provision of this Agreement is determined
by the appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning or be construed or deleted as
such authority determines, and the remainder of this Agreement shall remain in
full force and effect.

29. Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the party prevailing in obtaining the relief sought, in addition to
all other sums that it may be entitled to recover, shall be entitled to recover
from the other party its reasonable attorneys’ fees and expenses incurred as a
result of such litigation. This paragraph shall survive Closing or the early
termination of this Agreement.

30. Effective Date. This Agreement shall be effective on the date that the last
of both parties have executed this Agreement, as evidenced by the date set forth
beneath their signatures hereinabove (the “Effective Date”).

31. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party, which may be by facsimile.

32. No Recordation. Neither this Agreement nor any notice or memorandum thereof
shall be recorded in the public records of any jurisdiction.

33. Tax Deferred Exchange. Seller and Purchaser agree to cooperate with each
other in effecting for the benefit of either party a like-kind exchange of real
property pursuant to Section 1031 of the United States Internal Revenue Code and
similar provisions of applicable state law; provided that (i) neither party
shall be obligated to delay the Closing hereunder and (ii) neither party shall
be obligated to execute any note, contract, deed or other document not otherwise
expressly provided for in this Agreement providing for any personal liability,
nor shall either party be obligated to take title to any property other than the
Property as otherwise contemplated in this Agreement or incur additional expense
for the benefit of the other party. Each party shall indemnify and hold the
other harmless against any liability which arises or is claimed to have arisen
on account of any exchange proceeding which is initiated on behalf of the
indemnifying party.

34. Confidentiality. Purchaser acknowledges that all “Confidential Information”
(as hereinafter defined) is the confidential, proprietary, and commercial or
financial trade secret information of Seller, and Purchaser agrees to hold all
Confidential Information (except such Confidential Information that Purchaser
may be required to disclose to comply with applicable law) in strict confidence
during the pendency of this Agreement or for three (3) years following
termination hereof if Purchaser does not acquire the Property. All Confidential
Information is and shall remain the sole property of Seller and may be used only
for the purposes set forth in this Agreement. Purchaser agrees that Purchaser
will not directly or indirectly disclose, duplicate, reproduce, distribute,
disseminate, transmit, discuss, or otherwise communicate, either verbally or in
writing to any person or entity other than its shareholders, directors,
officers, employees, attorneys, accountants, consultants, agents, lenders,
investors and authorized representatives (collectively “Authorized Persons”) any
Confidential Information or documents or information derived from Confidential
Information, nor use or allow the use of any Confidential Information for any
purpose other than evaluating a possible purchase of the Property from Seller.
Prior to any such disclosure Purchaser shall inform the Authorized Persons by
instruction, agreement, or otherwise that the Confidential Information is the
confidential, proprietary, and trade secret information of Seller and may not be
further disseminated to other persons or entities which are not Authorized
Persons without prior written consent, which must be requested from, and may be
given or withheld at the sole discretion of, Seller. Notwithstanding the
foregoing, to the extent that either party is required to do a public filing
with the Securities Exchange Commission related to this Agreement, the other
party shall have the right to review such filing. Nothing herein shall be deemed
to prohibit Purchaser from acquiring the Property at a later date following the
termination of this Agreement.



--------------------------------------------------------------------------------

The term “Confidential Information” means any and all privileged, non-public
documents or information received from Seller, Master Servicer and Broker or
their respective agents relating to Seller, the Property, the Leases, the
Tenants or the Wachovia Loan Documents.

[END OF EXHIBIT B]